     Case: 1:19-cv-05480 Document #: 19 Filed: 01/15/20 Page 1 of 1 PageID #:49

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Able Home Health, LLC
                                 Plaintiff,
v.                                                  Case No.: 1:19−cv−05480
                                                    Honorable Charles R. Norgle Sr.
Swift Medical, Inc., et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 15, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: Case dismissed with
prejudice and without costs against Defendant Swift Medical, Inc. Case dismissed without
prejudice and without costs against John Does 1−10 pursuant to Stipulation to Dismiss
[18]. Civil case terminated. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
